Citation Nr: 1704729	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-22 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.  

2.  Entitlement to a rating higher than 60 percent for hypothyroidism.  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from May 2000 to May 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California which denied service connection for erectile dysfunction and granted an increased rating of 30 percent for service-connected hypothyroidism, effective September 28, 2009.

Jurisdiction is currently held by the St. Paul, Minnesota, RO.  

In May 2015, the Veteran participated in an informal RO hearing, a summary of which has been associated with his claims file.

In correspondence dated in July 2015, prior to the certification to the Board, the Veteran withdrew his appeals for entitlement to service connection for sinusitis, residuals of a nose fracture, a bilateral ankle disability, right wrist disability, left elbow disability, and right shoulder strain.

In an August 2015 rating decision, the RO increased the disability evaluation for hypothyroidism to 60 percent, effective September 28, 2009.  

The issue of entitlement to an increased rating for hypothyroidism is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent evidence shows that erectile dysfunction is related to service-connected hypothyroidism.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service) and § 1131 (peacetime service).  Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran asserts that his erectile dysfunction is related to his service-connected disabilities.

Service treatment records reveal that erectile dysfunction was not diagnosed in service.  

On a December 2014 VA thyroid and parathyroid Disability Benefits Questionnaire (DBQ), the Veteran's treating endocrinologist opined that the Veteran's current erectile dysfunction is most likely secondary to his hypothyroidism.  The endocrinologist did not provide a rationale for his opinion.

In June 2015, at a VA genitourinary examination, the Veteran reported that he observed the gradual development of erectile dysfunction beginning in 2005.  After completing an examination and interview, a VA clinician opined that the etiology of the Veteran's erectile dysfunction is unknown.  The clinician further opined that the diagnosed erectile dysfunction was less likely as not due to, the result of, or aggravated his service-connected hypothyroidism, hypertension, irritable bowel syndrome, and/or PTSD.  The rationale was that a review of the records did not support a nexus and there was insufficient documentation to confirm a direct relation.

The record reflects a current diagnosis of erectile dysfunction.  The Veteran is service-connected for hypothyroidism.  The competent medical evidence of record is in conflict as the etiology of the current erectile dysfunction.  The competent medical evidence of record consists of a positive nexus opinion from the Veteran's treating endocrinologist, and the VA clinician who examined the Veteran in June 2015.  Both clinicians are qualified by education, training and expertise to provide opinions regarding the etiology of the Veteran's erectile dysfunction.  As the December 2014 private opinion is favorable to the claim, and because the opposing June 2015 VA medical opinion is of no greater weight, the evidence is in equipoise.  Resolving all doubt in the Veteran's favor, service connection for erectile dysfunction is warranted.


ORDER

Resolving all doubt in favor of the Veteran, service connection for erectile dysfunction is granted subject to the laws and regulations governing payment of monetary benefits.


REMAND

Further development is required with regard to claim for an increased rating for hypothyroidism.  

The applicable rating criteria indicate that in order to warrant the assignment of the next higher rating of 100 percent, there must be evidence of cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  Some of these symptoms were evident during the Veteran's last VA examination, performed in August 2012.  A VA DBQ form completed by the Veteran's treating physician in December 2014 indicates that all symptoms required by a 100 percent rating were present, except for bradycardia.  The DBQ reflects that the Veteran was currently receiving VA treatment for his hypothyroidism at the Los Angeles VA Medical Center (VAMC).  Currently, the claims file contains VA treatment records up to August 2014.  The claim is remanded to obtain outstanding, relevant VA treatment records dated after August 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from August 2014 to the present from the Los Angeles VAMC, and any other VA facility where he receives treatment.  

2.  Then, readjudicate the increased rating claim for hypothyroidism.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


